Citation Nr: 0831025	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disorder to 
include lumbosacral strain with spina bifida occulta at S1.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which was chosen for adjudication by a 
special processing unit at the Cleveland RO known as the 
Tiger Team.  

In June 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that 
additional development is warranted before proceeding to 
evaluate the merits of the veteran's claim.  

The veteran contends that his current low back disorder was 
either caused or aggravated by active military service.  A 
November 1967 treatment record, which was before active 
service, is included in the service treatment records and 
reveals that the veteran presented with pain in the 
lumbosacral junction in his back and reported that he had 
never had difficulty with his back prior to September 1967; 
the noted impression was strain of the muscles and ligaments 
of the lumbar spine.  The March 1969 pre-induction 
examination report notes that the veteran's spine was 
clinically evaluated as normal; however, it is also noted 
that an x-ray of the lumbar spine shows a moderate bifida at 
S1 with no other structural abnormalities that was not 
considered disabling.  On the enlistment report of medical 
history, it is noted that the veteran indicated that he had 
recurrent back pain and reported a prior back injury in 
November 1967.  The service treatment records show that the 
veteran frequently sought treatment for back pain from 
September 1969 to September 1970 and include diagnoses of low 
back strain and low back pain.  The veteran's recent 
treatment records include various diagnoses of a low back 
disorder to include severe lumbosacral disc disease.  Thus, 
the medical evidence of record shows that the veteran had 
back problems in service and has a current low back disorder.  
Nonetheless, the veteran has not been afforded with a VA 
medical examination with respect to his claim.  Therefore, 
the Board finds that a remand for a medical examination and 
opinion based on review of the claims folder is warranted 
with respect to the veteran's claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

In addition, the Board notes that the veteran indicated at 
the Travel Board hearing that he wanted additional time to 
submit evidence in support of his claim and, as a result, the 
record was held open for 30 days following the hearing.  At 
that time, the veteran's representative indicated that the 
veteran would provide him with the evidence and he would 
forward the evidence to the Board with a waiver of regional 
office consideration.  While the record reflects that 
additional evidence was received, no waiver is apparent.  
Therefore, the Board must also remand the matter on appeal 
for consideration of the newly submitted evidence and the 
issuance of a supplemental statement of the case.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Please schedule the veteran for 
appropriate medical examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  

Based on his or her review of the claims 
folder and examination of the veteran, (1) 
the examiner should state whether any low 
back disorder found on examination 
"clearly and unmistakably" existed prior 
to service.  (2)  If the examiner finds 
that the veteran's low back disorder 
"clearly and unmistakably" pre-existed 
service, the examiner should state whether 
the symptomatology shown in the veteran's 
service treatment records reflect an 
increase in severity of the pre-existing 
underlying disorder.  The examiner must 
also comment on whether any increase in 
the disability during service was 
"clearly and unmistakably" due to the 
natural progress of the condition.  
Furthermore, if the examiner finds that 
spina bifida existed prior to service, the 
examiner must comment on whether the 
evidence shows that the defect was 
subjected to a superimposed disease or 
injury which created additional disability 
as a result of service.  (3)  If the 
examiner finds that the veteran's current 
low back disorder did not "clearly and 
unmistakably" exist prior to service, the 
examiner must state whether or not it is 
at least as likely as not (i.e., 
probability of 50 percent) that the 
veteran's current low back disorder was 
caused by active military service.    

The examiner should provide a thorough 
rationale for his or her opinion.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

2.  After any additional notification 
and/or development deemed necessary is 
undertaken to include consideration of any 
evidence submitted since the November 2007 
supplemental statement of the case, the 
veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



